Citation Nr: 1413561	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-11 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Subsequently, the claims file was transferred to the Los Angeles, California, RO for the appellant to be afforded a hearing.

The appellant provided testimony during a hearing before the undersigned at the RO in March 2012.  A transcript is of record.

Subsequent to the statement of the case additional material was associated with the claims file, including a response to a PIES 3101 request for information, statements and argument from the appellant regarding his claim, and a Statement of Service from AMVETS.  Review of these records reveals that they do not indicate that the appellant had service subsequent to September 10, 2001 and, therefore, the records are not pertinent to the issue on appeal and are duplicative and/or cumulative of the evidence previously considered by the RO.  Thus, a remand is not necessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2013); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill), entitlement to service connection for diabetes mellitus, and entitlement to service connection for posttraumatic stress disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

There is no active duty service creditable to Post-9/11 GI Bill benefits.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill have not been met.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9500, 21.9520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); Dela Cruz, 15 Vet. App. at 143.

Further, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request). In the present case, specific VCAA notice was not required because education benefit claim notice is covered in 38 C.F.R. § 21.1031 (2013).  See 38 C.F.R. § 21.9510 (2013).

In November 2010, the appellant applied for benefits pursuant to the Post-9/11 GI Bill. 

The educational assistance program under Chapter 33 (or the post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001," and was made effective in August 2009.  38 C.F.R. § 21.9500.

An individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001.  38 C.F.R. § 21.9520.  

In his claim in November 2010 the appellant answered yes to the question "Are you now on active duty?" and to the question "Are you now on terminal leave just before discharge?"  The appellant reported "still active in the Service".  However, thereafter, on the same form, the appellant reported that his period of military service was January 1980 to April 1980.  

At the Board hearing, the appellant reported that he got out of service in 1983 and that he had no other service after 1983.  Additional statements associated with the claims file do not reveal any period of service after September 10, 2001.  The appellant's DD 214 has not been associated with the claims file and attempts to verify the appellant's service (through the Defense Personnel Records Image Retrieval System (DPRIS) and PIES 3101) were unsuccessful.  A Statement of Service from AMVETS indicated service from March 1980 to September 1983.

As the appellant's service predates September 10, 2001, there is no legal basis to find him eligible for education assistance benefits under the Post 9/11 GI Bill.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The appellant is not eligible for benefits under the Post-9/11 GI Bill.  His claim for these benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


